10
11
12
13
14
15
16
Ly
18
19
20
21
2d
23
24
25
26
Al

28

Case 2:19-cr-00656-DMG Document1 Filed 10/30/19 Page 10f18 Page ID#:1

 

UNITED STATES DISTRICT COURT
FOR THE CENTRAL DISTRICT OF CALIFORNIA

January 2019 Grand Jury

UNITED STATES OF AMERICA, ach orm fy N654- DWI{s
| J NS NWUU Be Oo Ly Os
Plaintiff, INDICTMENT
Vv. [18 U.S.C. §§ 225l1(a), (e): Sexual
Exploitation of a Child for the
FRANCISCO SANCHEZ, Purpose of Producing a Sexually
aka “Eddie Nash,” Explicit Visual Depiction; 18
U.S.C. §§ 2252A(a) (2) (A), (b) (1):
Defendant. Distribution of Child Pornography;

18 U.S.C. §§ 2252A(a) (5) (B),
(b) (2): Possession of Child
Pornography; 18 U.S.C.

§§ 2261A(2) (B), 2261 (b) (5):
Stalking; 18 U.S.C. § 2253; 28
U.S.C. § 2461(c): Criminal
Forfeiture]

 

 

 

 

The Grand Jury charges:
COUNT ONE
[18 U.S.C. S§ 2251(a), (e)]

On or about January 6, 2014, in Los Angeles County, within the
Central District of California, and elsewhere, defendant FRANCISCO
SANCHEZ, also known as “Eddie Nash,” knowingly employed, used,
persuaded, induced, enticed, and coerced VICTIM 10, an individual who

had not attained the age of 18 years, to engage in sexually explicit

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 2:19-cr-0O0656-DMG Document1 Filed 10/30/19 Page 2 o0f18 Page ID #:2

conduct, as defined in the Title 18, United States Code, Section
2256(2) (A), for the purpose of producing a visual depiction of such
conduct; which visual depiction was produced using materials that had
been mailed, shipped and transported in and affecting interstate and
foreign commerce by any means, including by computer, and which
visual depiction was transported and transmitted using any means and
facility of interstate and foreign commerce and in and affecting

interstate and foreign commerce, including by computer.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cr-00656-DMG Document1 Filed 10/30/19 Page 3o0f18 Page ID#:3

COUNT TWO
[18 U.S.C. §§ 2251(a), (e)]

On or about December 31, 2014, in Los Angeles County, within the
Central District of California, and elsewhere, defendant FRANCISCO
SANCHEZ, also known as “Eddie Nash,” knowingly employed, used,
persuaded, induced, enticed, and coerced VICTIM 3, an individual who
had not attained the age of 18 years, to engage in sexually explicit
conduct, as defined in the Title 18, United States Code, Section
2256(2) (A), for the purpose of producing a visual depiction of such
conduct, which visual depiction was produced using materials that had
been mailed, shipped and transported in and affecting interstate and
foreign commerce by any means, including by computer, and which
visual depiction was transported and transmitted using any means and
facility of interstate and foreign commerce and in and affecting

interstate and foreign commerce, including by computer.

 
10
11
12
13
14
15
16
17
18
19
20
21

22
23
24
25
26
27

28

 

 

Case 2:19-cr-O0656-DMG Document1 Filed 10/30/19 Page 4o0f18 Page ID #:4

COUNT THREE
[18 U.S.C. §§ 2251 (a), (e)]

Beginning on or about November 6, 2015, and continuing to on or
about November 11, 2015, in Los Angeles County, within the Central
District of California, and elsewhere, defendant FRANCISCO SANCHEZ,
also known as “Eddie Nash,” knowingly employed, used, persuaded, .
induced, enticed, and coerced VICTIM 9, an individual who had not
attained the age of 18 years, to engage in sexually explicit conduct,
as defined in the Title 18, United States Code, Section 2256(2) (A),
for the purpose of producing a visual depiction of such conduct,
which visual depiction was produced using materials that had been
mailed, shipped and transported.in and affecting interstate and
foreign commerce by any means, including by computer, and which
visual depiction was transported and transmitted using any means and
facility of interstate and foreign commerce and in and affecting

interstate and foreign commerce, including by computer.

 
10

Li

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cr-O0656-DMG Document1 Filed 10/30/19 Page 5of18 Page ID#:5

COUNT FOUR
| [18 U.S.C. §§ 2251 (a), (e)]

On or about April 29, 2016, in Los Angeles County, within the
Central District of California, and elsewhere, defendant FRANCISCO
SANCHEZ, also known as “Eddie Nash,” knowingly employed, used,
persuaded, induced, enticed, and coerced VICTIM 5, an individual who
had not attained the age of 18 years, to engage in sexually explicit
conduct, as defined in the Title 18, United States Code, Section
2256(2) (A), for the purpose of producing a visual depiction of such
conduct, which visual depiction was produced using materials that had
been mailed, shipped and transported in and affecting interstate and
foreign commerce by any means, including by computer, and which
visual depiction was transported and transmitted using any means and
facility of interstate and foreign commerce and in and affecting

interstate and foreign commerce, including by computer.

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

_ 26

27

28

 

 

Case 2:19-cr-0O0656-DMG Document1 Filed 10/30/19 Page 6of18 Page ID #:6

COUNT FIVE
[18 U.S.C. §§ 2251 (a), (e)]

On or about June 20, 2016, in Los Angeles County, within the
Central District of California, and elsewhere, defendant FRANCISCO
SANCHEZ, also known as “Eddie Nash,” knowingly employed, used,
persuaded, induced, enticed, and coerced VICTIM 4, an individual who
had not attained the age of 18 years, to engage in sexually explicit
conduct, as defined in the Title 18, United States Code, Section
2256(2) (A), for the purpose of producing a visual depiction of such
conduct, which visual depiction was produced using materials that had
been mailed, shipped and transported in and affecting interstate and
foreign commerce by any means, including by computer, and which
visual depiction was transported and transmitted using any means and
facility of interstate and foreign commerce and in and affecting

interstate and foreign commerce, including by computer.

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 2:19-cr-O0656-DMG Document1 Filed 10/30/19 Page 7 of 18 Page ID#:7

COUNT SIX
[18 U.S.C. §§ 2251(a), (e)]

On or about September 18, 2016, in Los Angeles County, within
the Central District of California, and elsewhere, defendant
FRANCISCO SANCHEZ, also known as “Eddie Nash,” knowingly employed,
used, persuaded, induced, enticed, and coerced VICTIM 1, an

individual who had not attained the age of 18 years, to engage in

sexually explicit conduct, as defined in the Title 18, United States

Code, Section 2256(2) (A), for the purpose of producing a visual
depiction of such conduct, which visual depiction was produced using

materials that had been mailed, shipped and transported in and

affecting interstate and foreign commerce by any means, including by

computer, and which visual depiction was transported and transmitted

using any means and facility of interstate and foreign commerce and

in and affecting interstate and foreign commerce, including by

computer.

 

 

 
10

11

“412

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cr-0O0656-DMG Document1 Filed 10/30/19 Page 80f18 Page ID#:8

COUNT SEVEN
[18 U.S.C. §§ 2251 (a), (e)]

On or about September 19, 2016, in Los Angelés County, within
the Central District of California, and elsewhere, defendant
FRANCISCO SANCHEZ, also known as “Eddie Nash,” knowingly employed,
used, persuaded, induced, enticed, and coerced VICTIM 6, an
individual who had not attained the age of 18 years, to engage in
sexually explicit conduct, as defined in the Title 18, United States
Code, Section 2256(2) (A), for the purpose of producing a visual
depiction of such conduct, which visual depiction was produced using
materials that had been mailed, shipped and transported in and |

affecting interstate and foreign commerce by any means, including by

computer, and which visual depiction was transported and transmitted

using any means and facility of interstate and foreign commerce and
in and affecting interstate and foreign commerce, including by

computer.

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 2:19-cr-0O0656-DMG Document1 Filed 10/30/19 Page 9of18 Page ID#:9

COUNT EIGHT
[18 U.S.C. §§ 2252A(a) (2) (A), (b) (1)]

On or about March 27, 2016, in Los Angeles County, within the
Central District of California, and elsewhere, defendant FRANCISCO
SANCHEZ, also known as “Eddie Nash,” knowingly distributed child
pornography, as defined in Title 18, United States Code, Section
2256(8) (A), that had been mailed, and using any means and facility of
interstate and foreign commerce, had been shipped and transported in
and affecting interstate and foreign commerce by any means, including
by computer, knowing that the images were child pornography.

The child pornography that defendant SANCHEZ distributed

included the following files:

e “pthc ultra hard pedo child pom pedofilia (new)
06lchildfugga darkcollection kidzilla hussyfan lolitaguy

childlover(2).zip”; and

e “bestiality dog girl oral pthc webcam.avi.”

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

29

26

27)

28

 

 

Case 2:19-cr-O0656-DMG Document 1 Filed 10/30/19 Page 100f18 Page ID #:10

COUNT NINE
[18 U.S.C. §§ 2252A(a) (5) (B), (b) (2)]

On or about September 22, 2016, in Los Angeles County, within
the Central District of California, and elsewhere, defendant
FRANCISCO SANCHEZ, also known as “Eddie Nash,” knowingly possessed a
Gateway Tower desktop computer, Model E4300, bearing serial number
0036037978, that contained at least one image of child pornography,
as defined in Title 18, United States Code, Section 2256(8) (A), that
had been mailed, and shipped and transported using any means and
facility of interstate and foreign commerce and in and affecting
interstate and foreign commerce by any means, including by computer,
knowing that the images were child pornography.

The child pornography that defendant SANCHEZ possessed on the

Gateway Tower computer included the following files:

e “beauty.279.avi’; and

e “esp437.mp4.”

10

 
10
11
12
13
14
15
Lo
17
18
19
20
21
22
23
24
29
26

27

28

 

 

Case 2:19-cr-00656-DMG Document1 Filed 10/30/19 Page 11o0f18 Page ID #:11

COUNT TEN
[18 U.S.C. §§ 2261A(2) (B), 2261 (b) (5) ]

1. Beginning on or about June 15, 2015, and continuing to on
or about July 5, 2016, in Los Angeles County, within the Central
District of California, and elsewhere, defendant FRANCISCO SANCHEZ,
also known as “Eddie Nash,” with the intent to harass and intimidate
VICTIM 3, a then fourteen to fifteen-year-old female student, used an
interactive computer service, electronic communication service,
electronic communication system of interstate commerce, and other
facilities of interstate and foreign commerce, namely, interstate
wires and the Internet, to engage in a course of conduct, described
in paragraph 2 below, that caused, attempted to cause, and would
reasonably be expected to cause substantial emotional distress to
VICTIM 3.

2. Defendant SANCHEZ’s course of conduct included, among other
things, the following, all conducted in a manner designed to hide
defendant SANCHEZ’s true identity from VICTIM 3:

a. On or about September 6, 2015, after VICTIM.3 sent
defendant SANCHEZ a text message that said “IM NOT URS,” defendant

SANCHEZ, while concealing his identity, sent VICTIM 3 a text message

“w

that said “dont get me mad or u know what going to happen” and “ur

ask for it then.”

b. Beginning on or about September 10, 2015 and
continuing to September 16, 2015, defendant SANCHEZ, while concealing
his identity, sent VICTIM 3 the following text messages:

e “hey, talk to me”
® “how rou”

e “better respond”

11

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cr-O0656-DMG Document1 Filed 10/30/19 Page 12 o0f18 Page ID #:12

e “u starting to get me mad, so talk to me”

e ‘“wyd beautiful”
on On or about October 31, 2015 and November 1, 2015,

defendant SANCHEZ, while concealing his identity, sent VICTIM 3 the
following text messages:
e “i get to get what i want for my bday”
e “oh yes i do, so strip for me nice n slow, very
sexxxy”
e “still waiting for my gift”
°e “baby, dont get me mad”

e “talk before i make u famous”

d.  <Beginning on or about November 2, 2015, and continuing
to on or about June 11, 2016, defendant SANCHEZ, while concealing his
identity, sent VICTIM 3 approximately 65 text messages, which

included the following:

® “dont ignore me”

® “start talking”

e “baby”

e “put something short n sexxxy”

e “send me a pic of u”

e “remember how i taught u to play with urself”

® “ur mine n u will always be mine”

° “dont ignore me bae, ur going to piss me off”
e. On or about June 12, 2016, defendant SANCHEZ, while

concealing his identity, sent VICTIM 3 the following text messages:
e “baby, dont ignore me, it will get me mad”
.e “treat me nice or u know what will happen”

e “wyd baby”
12

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cr-00656-DMG Document1 Filed 10/30/19 Page 13 of 18 Page ID #:13

e “dont test me, i will do it, make u internet
famous”
f. On or about June 12, 2016, when VICTIM 3 responded to
defendant SANCHEZ with a text message that: “If you do that u will

get arrested for child pornography,” defendant SANCHEZ, while

Mw

concealing his identity, sent VICTIM 3 text messages saying: “so, but
u will be famous” and “so be nice to me, i love u so much, i dont

want to hurt u.”

13

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cr-00656-DMG Document 1 Filed 10/30/19 Page 140f18 Page ID#:14

COUNT ELEVEN
[18 U.S.C. §§ 2261A(2) (B), 2261 (b) (5) ]

1. Beginning on or about June 21, 2016, and continuing to on
or about August 4, 2016, in Los Angeles County, within the Central
District of California, and elsewhere, defendant FRANCISCO SANCHEZ,
also known as “Eddie Nash,” with the intent to harass and intimidate
VICTIM 2, a then sixteen-year-old female student, used an interactive
computer service, electronic communication service, electronic
communication system of interstate commerce, and other facilities of
interstate and foreign commerce, namely, interstate wires and the
Internet, to engage in a course of conduct, described in paragraph 2
below, that caused, attempted to cause, and would reasonably be
expected to cause substantial emotional distress to VICTIM 2.

2. Defendant SANCHEZ’s course of conduct included, among other
things, the following, all conducted in a manner designed to hide
defendant SANCHEZ’s true identity from VICTIM 2:

a. On or about June 25, 2016, when VICTIM 2 sent
defendant SANCHEZ a text message referencing her suicide attempt,
defendant SANCHEZ, while concealing his identity, sent VICTIM 2, a
text message stating “y baby, y would u try to leave without me.”

b. On or about June 28, 2016 and June 29, 2016, defendant

SANCHEZ, while concealing his identity, sent VICTIM 2 the following

text messages:
e “baby, can i plz send me a pic n plz dont ignore
me”
e “can u plz send me a pic n plz dont ignore me”
e “y do u always do this shit, wtf is ur problem, is

it a fucking crime for me to ask n for u send me a

14

 
10

11

12

13

14.

15
16
1)
18
19
20
21
22
23
24
25

26

27

28

 

 

Case 2:19-cr-O0656-DMG Document1 Filed 10/30/19 Page 15o0f18 Page ID #:15

fucking pic, u always fucking ignore me when i

asking ask u, im tire of this shit, IM JUST TO

FUCKING KILL MYSELF, EITHERWAY UR JUST GOING TO
TGNORE ME”

C. On or about June 29, 2016, when VICTIM 2 responded to
defendant SANCHEZ’s messages with a text message stating “Babe I sent
you the picr,” defendant SANCHEZ, while concealing his identity,
responded by sending VICTIM 2 a text message that: “ur so beautiful
love, i just miss u so much.”

da. On or about July 7, 2016, when VICTIM 2 sent defendant
SANCHEZ a text message stating “What are you reading?” defendant |
SANCHEZ, while concealing his identity, responded by sending VICTIM 2
the following text messages:

| ® “the kamasutra lol”
® “its an indian boom n it teaches n shows u
different sexual positions, i want to learn, so we can do them”

e. On or about August 4, 2016, defendant SANCHEZ, while
concealing his identity, sent VICTIM 2 the following text messages:

e “{..] plz talk to me before i kil myseld”

e “i feel like tieing my belt around my neck n

hanging myself in the closet, i love u”

15

 
10.
ii
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 2:19-cr-00656-DMG Document1 Filed 10/30/19 Page 16 of 18 Page ID #:16

FORFEITURE ALLEGATION
[18 U.S.C. § 2253 and 28 U.S.C. § 2461(c)]

1. Pursuant to Rule 32.2 of the Federal Rules of Criminal
Procedure, notice is hereby given that the United States of America
will seek forfeiture as part of any sentence, pursuant to Title 18,
United States Code, Section 2253 and Title 28, United States Code,
Section 2461(c), in the event of the defendant’s conviction of the
offenses set forth in any of Counts One through Ten of this
Indictment.

2. The defendant, if so convicted,’ shall forfeit to the United
States of America the following property:

(a) All right, title, and interest in any visual depiction
involved in any such offense, or any book, magazine, periodical, film
videotape, or other matter which contains any such visual depiction,
which was produced, transported, mailed, shipped or received and
involved in any such offense;

(b) All right, title, and interest in any property, real
or personal, constituting or traceable to gross profits or other
proceeds obtained from such offense;

(c) All right, title, and interest in any property, real
or personal, used or intended to be used to commit or to promote the
commission of such offense or any property traceable to such
property, including but not limited to the following which were

seized by law enforcement on September 22, 2016:

1. One Western Digital Hard Drive;
2. One Maxtor Hard Drive, 60 GB;
3. One 2GB PNY Technologies SD card found in Silver

Kodak Digital Camera, Model C763;

16

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cr-O0656-DMG Document1 Filed 10/30/19 Page 17 of 18 Page ID #:17

4. One Black Dell Tower;

5. One Black HTC Phone;

6, One Black Toshiba Laptop w/cord;

7. One Gateway Tower w/cord, Model E4300; and

(d) To the extent such property is not available for
forfeiture, a sum of money equal to the total value of the property
described in subparagraphs (a), (b), and (c).

3. Pursuant to Title 21, United States Code, Section 853(p), as
incorporated by Title 18 Section 2253(b) and Title 28, United States
Code, Section 2461(c), the defendant, if so convicted, shall forfeit
substitute property, up to the total value of the property described
in the preceding paragraph if, as the result of any act or omission
of the defendant, the property described in the preceding paragraph,
or any portion thereof: (a) cannot be located upon the exercise of
due diligence; (b) has been transferred, sold to or deposited with a
third party; (c) has been placed beyond the jurisdiction of the

court; (d) has been substantially diminished in value; or (e) has

//

17

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cr-O0656-DMG Document1 Filed 10/30/19 Page 18 of 18 Page ID #:18

been commingled with other property that cannot be divided without

difficulty.

A TRUE BILL

L6/

Foreperson

NICOLA T. HANNA
United States Attorney

Exwxctery Pe

BRANDON D. FOX
Assistant United States Attorney
Chief, Criminal Division

JUSTIN R. RHOADES

Assistant United States Attorney
Chief, Violent & Organized Crime
Section

DAMARIS DIAZ
Assistant United States Attorney
Violent & Organized Crime Section

JULIA 8S. CHOE

Assistant United States Attorney
Cyber & Intellectual Property
Crimes Section

18

 
